Order filed November 3, 2015




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-15-00249-CR
                                   ____________

                            ROY G. WALKER, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                      On Appeal from the 232nd District Court
                               Harris County, Texas
                          Trial Court Cause No. 1395740


                                        ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. Appellant has made known to this Court his desire
to review the record and file a pro se brief. See Anders v. California, 386 U.S. 738
(1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).

      Accordingly, we hereby direct the Judge of the 232nd District Court to afford
appellant an opportunity to view the trial record in accordance with local procedure; that
the clerk of that court furnish the record to appellant on or before November 18, 2015;
that the clerk of that court certify to this court the date on which delivery of the record to
appellant is made; and that appellant file his pro se brief with this court within thirty days
of that date.



                                       PER CURIAM